Citation Nr: 1410087	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-42 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 27, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and October 2009 rating decisions issued by the RO. In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. His requested hearing was scheduled for October 24, 2012; however, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing. As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.


FINDING OF FACT

A claim for a TDIU rating was received on February 27, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 2009, for the award of a TDIU rating are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a TDIU rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran has appealed the assignment of the effective date of TDIU.  In a July 2009 rating decision the RO established the effective date as the date of the receipt of the claim, February 27, 2009.  The RO also recognized that the issue of TDIU is a claim for increase.  Therefore, 38 U.S.C.A. § 5110(b) is the potentially, controlling law.  The RO also recognized that not all appropriate development had been accomplished and attempted to further develop the claim.  In October 2009, the RO revisited the issue of the effective date and confirmed the prior decision.  Therefore, the appeal is based upon the July 2009 rating decision as amended by the October 2009 rating decision.

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b).  Here, the application was received in February 2009 with a report that he had stopped working in March 2008.  He did not specify the exact day.  Since the date of the ending of substantially gainful employment is a key element to the benefit, the AOJ attempted to develop the exact date.  However, the organizations for which he had worked did not respond.  Furthermore, the appellant never informed VA of the exact date on which he stopped working.  We also note that the month of cessation of substantially gainful employment is clouded.  In a February 19, 2008 document it was reported that he was homeless, had been out of work and was now back.  In another February 19 note, there was a report that he had been on a six month medical leave.  It is not clear that he had been engaged in substantially gainful employment in the one year prior to filing the claim or if such inability to engage in substantially gainful employment started more than one year prior to the claim.  Under the circumstances, the only date that is certain, is the date of the receipt of the claim.  

Here, we are unable to determine an exact date which would come within the purview of 38 U.S.C.A. § 5110(b).  Since we are unable to determine if there was an increase in disability that resulted in inability to engage in substantially gainful employment within one year of the date of the claim, the general rule of effective dates applies, 38 U.S.C.A. § 5110(a).

The Veteran has not disputed that the February 2009 submission represents his claim for benefits and makes no intelligible argument for why he is entitled to an effective date earlier than February 27, 2009. Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.



ORDER

Entitlement to an effective date earlier than February 27, 2009, for the award of a TDIU rating is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


